      Case: 3:15-cv-00324-jdp Document #: 424 Filed: 09/24/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


ONE WISCONSIN INSTITUTE, INC.,
CITIZEN ACTION OF WISCONSIN
EDUCATION FUND, INC., RENEE M.
GAGNER, ANITA JOHNSON,
CODY R. NELSON, JENNIFER S. TASSE,
SCOTT T. TRINDL, MICHAEL R. WILDER,
JOHNNY M. RANDLE, DAVID WALKER
DAVID APONTE, and CASSANDRA M.
SILAS,

                  Plaintiffs,
       v.                                           15-cv-324-jdp

MARK L. THOMSEN, ANN S. JACOBS,
BEVERLY R. GILL, JULIE M. GLANCEY,
STEVE KING, DON M. MILLS, MICHAEL
HAAS, MARK GOTTLIEB, and
KRISTINA BOARDMAN,
all in their official capacities,

                     Defendants.


JUSTIN LUFT, et al.,
on behalf of themselves and all others similarly
situated,

                   Plaintiffs,
       v.                                            20-cv-768-jdp

TONY EVERS, et al.,

                  Defendants.


                DECLARATION OF ERIC COLLINS-DYKE
 IN FURTHER SUPPORT OF LUFT PLAINTIFFS’ MOTION FOR A PRELIMINARY
INJUNCTION AND IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY
                            JUDGMENT
        Case: 3:15-cv-00324-jdp Document #: 424 Filed: 09/24/20 Page 2 of 3




I, Eric Collins-Dyke, declare as follows:

        1.     I am the Assistant Administrator of Supportive Housing and Homeless Services for

the Milwaukee County Housing Division. Unless otherwise stated, I have personal knowledge of

all matters stated herein and would competently testify thereto if called upon as a witness.

        2.     I have worked with the homeless population for more than a decade, and doing

work with Milwaukee County since 2013. I currently supervise our street outreach teams, who

work with unsheltered homeless individuals.

        3.     This year, I started working with our teams to assist homeless individuals to help

them to be able to vote.

        4.     To educate myself on available resources to assist homeless Wisconsin residents

with voting, earlier this month I reviewed the website of the Wisconsin Election Commission

(“WEC”).

        5.     Based on my review of WEC’s materials on its website, I did not understand that

individuals could get an ID for voting even if they lacked supporting documents like a birth

certificate.

        6.     Though I was able to find a specific resource for homeless individuals on WEC’s

website, which I found at this link, https://elections.wi.gov/sites/elections.wi.gov/files/2019-

01/Homeless%20Voters-%20WI%20Voter%20Guide%2007-2018.pdf, and which I have attached

to this declaration as Exhibit A, the resource did not mention anything about being able to obtain

an ID for voting for people who lacked documents like a birth certificate.




                                                     1
        Case: 3:15-cv-00324-jdp Document #: 424 Filed: 09/24/20 Page 3 of 3




       7.      I have a smartphone and have not seen anything online telling Wisconsin voters

that they can get an ID to vote without a birth certificate. I do not frequently use social media.



       I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing

statements are true and correct to the best of my knowledge and belief.



Executed on September 24, 2020                ____________________________
at Madison, Wisconsin.                        Eric Collins-Dyke




                                                     2
